Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

Applicant’s election without traverse of Group II and species figs 11-15 in response/amendment is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.  

Claim Objections

Submitted claims on 5/23/2022 are submitted in two separate papers.  In next  applicant’s response please include all claims in one single  paper. 

         Information Disclosure Statement 
The prior art documents submitted by Applicant(s) in the information Disclosure Statement(s) have all been considered and made of record (note the attached copy of form(s) PTO-1449). 
Allowable Subject Matter
Claims 41-42 and 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 41-42 and 44 are allowable because the prior art of record, taken alone or in combination, fails to disclose or render obvious its respective limitations in combination with the rest of the limitations of the base claim. 

Claim Rejections - 35 USC § 103
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 40 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over “Altshuler” et. al. US 20170285276 A1. 
Regarding claims 43, Altshuler teaches an optical fiber connector coupling 32 for connecting a laser radiation source 30 to a device 35 (see figs.1-8), the coupling comprising 

    PNG
    media_image1.png
    423
    767
    media_image1.png
    Greyscale

a launch connector 24 having a forward end, a rearward end and an axis (see fogs 3-8), the launch connector comprising a body portion (i.e., see fig. 3, item 36) with an optical fiber 88 extending into the body portion at the rearward end, the launch connector 24 having a mechanical connection portion defined by the body portion and an optical connection portion (clearly shown in at least figs. 5-8 with “mechanical parts”  shown in connection portion), the optical connection portion contained within the mechanical connection portion (clearly shown in figs. 8, or 5-8) and comprising a male ferrule (i.e., 520, pa. 0035) connected to the optical fiber (i.e., 510), the optical fiber having a forwardly exposed face at a forward end of the ferrule 520 (clearly shown in at least fig. 8), a block of compliant elastomeric material (i.e., 542) centrally positioned within the body portion about the launch connector axis and connected to a rearward facing surface of the optical connection portion (i.e., 556) (clearly shown in figs. 8, or 5-8, wherein the compliant elastomeric 542 is connected to sleeve 538 and through the sleeve connected to the rear surface of one piece of the connector portion 556, see pa. 0035).
	However, Altshuler does teach that the above the launch connector abutting the rearward facing surface of the above optical connection portion. 

    PNG
    media_image2.png
    412
    618
    media_image2.png
    Greyscale

 Nonetheless, Altshuler states that the optical fiber rearwardly of the ferrule is fixed to the elastomeric support member providing axial cushioning and or resilience when the ferrule engages with a portion of the connector of the medical device, in which item sleeve 538 physically/directly connected to the elastomeric support define a an integrated single support in which it abuts to the optical connection portion (i.e., 558, female ferrule) as well as directly supporting the male ferrule on its rear perimeter surface.  Thus it would have been obvious to an ordinary artisan skilled in the art when the invention was made to modify Altshuler’s  elastomeric support member and its connected sleeve as a single elastomeric block to directly abuts the rearward facing surface of the above optical connection portion since such modifications are deemed to be within the scope of the invention (pa. 0039) as to provide cost effective, safer, easier to mate, more robust, and less prone to damage or contamination of the fiber facet, and use, would be well received by the medical industry (pa. 0004).
 
      The statements advanced in rejection of claim 1, above, as to the applicability and disclosure of Altshuler and the motivation are incorporated herein in rejection of the following claims as follows:
43. (Original) The optical fiber connector coupling of claim 40, wherein the optical connection portion has a forward facing annular face displaced rearwardly from the forward most end of the male ferrule, the annular surface providing a stop surface for the optical connection portion when connecting the launch connector (clearly shown in fig. 8) .
Citation of Relevant Prior Art
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  In accordance with MPEP 707.05 the following references are pertinent in rejection of this application since they provide substantially the same information disclosure as this patent does.  These references are:
US 20170285276 A1
US 9465173 B2
US 4786135 A
US 20070292087 A1
US 5329541 A
AU 2012304605 A1
US 4634214 A
US 6238103 B1
US 20150374207 A1
US 6626582 B2
US 20040213524 A1
US 6282349 B1
CA 2613074 A1
US 6394665 B1
US 9393081 B2
US 8366325 B2
AU 2014285089 A1
US 20020159714 A1
US 7857523 B2
US 4747656 A
US 5337386 A
US 5640478 A
US 6065882 A
US 9429713 B2
US 9933583 B2




Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAVEH C KIANNI/Primary Examiner, Art Unit 2883